Need for the Convention on Cluster Munitions to come into effect before the end of 2008 (debate)
The next item is the debate on the oral question to the Council (B6-0481/2008) on the need for the Convention on Cluster Munitions to enter into force before the end of 2008, by Mrs Beer, on behalf of the Group of the Greens/European Free Alliance, Mrs Gomes, on behalf of the Socialist Group in the European Parliament, Mrs Neyts-Uyttebroeck and Mrs Lynne, on behalf of the Group of the Alliance of Liberals and Democrats for Europe, Mr Kristovskis, on behalf of the Union for Europe of the Nations Group, Mr Pflüger and Mrs Zimmer, on behalf of the Confederal Group of the European United Left/Nordic Green Left, and Mr Zappalà on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats (O-0110/2008/rev. 1).
author. - (DE) Mr President, ladies and gentlemen, on 3 December 2008 in Oslo, we will at last reach the point of being able to sign the convention banning cluster munitions. In Dublin, 107 states adopted the convention and promised to sign it. Two weeks before the conference, we would like to call on countries throughout the world to keep their promises, to sign the convention and, above all, to ratify it quickly.
The war in the Caucasus and the use of cluster munitions both by Georgia and by Russia, represent a challenge to us. We must not waste any more time. We have high expectations of the European Commission and the Council. We expect all the Member States of the European Union to sign the convention on 3 December, in particular those European states which are still in doubt, that is Greece, Latvia, Poland, Romania and the Republic of Cyprus.
We expect that the European Union will continue to campaign for a legally binding ban on cluster munitions as part of the UN Convention on Certain Conventional Weapons (CCW). We unanimously condemn the unbelievable attempt by the USA, Russia and China at the last Geneva conference to legalise cluster munitions within the CCW.
We would like, in future, to evaluate the synergies and links between the future Oslo convention and the Ottawa Treaty, which resulted in landmines being banned. Our resolution will act as a call to the Commission to make more funding - significantly more funding - available to protect people in the contaminated areas and to remove the cluster munitions. This applies to Lebanon, the Balkans and all other contaminated regions. We do not have any reliable sources of funding there and this should not be the case. If we are to take this cause seriously, the Commission must find ways of funding it.
I would like to emphasise once again on behalf of my group that our objective is a legally binding ban on the use, stockpiling and production of these inhumane weapons which have, for decades, been a source of suffering for the civilian populations of affected areas.
I would like once more to make it quite clear that the use of these weapons, including in countries where the European Union has police and military forces in operation, such as Afghanistan, Bosnia and the Democratic Republic of Congo, represent just as much of a danger to our mission as to the people themselves.
On 3 December, the leaders of the 107 countries which adopted the Convention on Cluster Munitions in May of this year will meet in Oslo to sign it. The choice of 3 December is not fortuitous. On this same day in 1997, the Convention on Anti-Personnel Mines was opened for signature in Ottawa. These instruments do not only share their date of signature. Shamefully, neither Convention has the support of countries representing a large part of humanity, such as the United States, China, India, Iraq, Pakistan, Russia and Israel.
The Oslo Convention was negotiated in Dublin and 22 out of the 107 signatories are members of the European Union. We hope that Cyprus, Poland, Romania, Latvia and Greece will shortly abandon their reservations, thus allowing the European Union to present a united front in its opposition to these weapons which kill and maim indiscriminately.
These weapons are not only immoral, they are increasingly useless in military terms. The European Defence Agency itself explains, in its 'Long-Term Vision Report for European Defence Capability and Capacity Needs', that:
'serious thought needs to be given to the future utility of unguided munitions, as well as cluster bombs, mines and other weapons of indiscriminate effect'.
(PT) European military forces, and not just them, are increasingly operating in the midst of civilian populations and the objective is less and less to destroy an easily identifiable enemy. As a result, cluster munitions are not only incompatible with humanitarian law, they are also of limited use. International law, moral imperatives and the most basic military logic agree on the urgent need to eradicate these weapons. It is therefore essential to ensure the universal ratification of the Oslo Convention.
author. - (FR) Mr President, Mr President-in-Office of the Council, on behalf of my group, I supported this oral question in order to express our disapproval of cluster bombs and munitions, for reasons that are entirely evident, and to show our support for the attitude of those Member States who have given their agreement to the convention banning them.
I hope, as do my colleagues, that in the coming weeks, all Member States, without exception, will sign this convention and will adhere to it because, as you well know, it is said that either under the leadership of the United States or inspired by them, some states, several of whom are Member States, plan to get around the convention by, if I may say so, playing with the definition of what constitutes cluster bombs and munitions and their reduced risk of inadvertently injuring people who touch the unexploded fragments.
I hope that this does not occur. My group hopes that this does not occur and I therefore take my opportunity to ask the Council what steps it plans to take to ensure that this convention enters into force.
Finally, turning to another matter, Minister, I read that in the near future, you may be moving on to new challenges, as we say. Should that be the case, my best wishes and those of my group go out to you.
Mr President, representatives of the Commission, representatives of the Presidency, first of all, I would like to say that I was defence minister in my country for nearly six years, during the period leading up to our accession to NATO. Therefore, I can say that I understand very well what it means to look after one's country through defence measures, through the requisite weaponry and ordnance. However, on my own behalf and also on behalf of the UEN group, I have supported all the measures which the European Parliament has taken, including this issue regarding the prohibition on cluster munitions. In my view, everything has already been said here. It is clear to all that this weapon is not accurate enough and that to date, as we can see, it has mainly struck civilians and has wounded children.
I would therefore like to say that the European Parliament and I myself believe that the EU Member States ought to come together in a united position and use their joint forces to unite on banning this kind of weapon. On the other hand, I would also like to advocate the use of this requirement in bilateral talks with countries such as Russia, the United States of America and China, who are the main holders of this type of weapon. I believe that this is very important, when we recall that quite recently, during the war between Georgia and Russia, unfortunately Russia used this type of cluster munitions against Georgian civilians. This confirms that the argument for retaining this munition in our arsenals, namely, the argument that it is a defence tool, does not withstand criticism. Unfortunately, as we see, this instrument is used in other countries as an offensive tool against civilians.
author. - (IT) Mr President, ladies and gentlemen, cluster munitions are, to all intents and purposes, weapons of mass destruction, inhumane devices, if it is possible for a humane device to exist in a war.
A US army publication, Field Artillery, states: 'Unexploded bomblets are a problem for innocent civilians and our light forces, our dismounted infantry, who come after the bombardment of an urban area', and nonetheless they continue to be produced and used and land polluted with unexploded devices continues to sow death year after year, as we have also seen in Georgia.
In Oslo, at the conference to combat the use, production and stockpiling of cluster munitions, a young Lebanese man aged 24, Ibrahim, whose body had been devastated by wounds, and who had an amputated leg, introduced himself, saying: 'Pleased to meet you, I am a survivor'. I would have wanted to die, and instead I just embraced him. I went to meet him in his village, in the south of Lebanon, and I saw in the yards of the houses, the schools, in the grass, under the trees, unexploded bombs, launched from Israeli planes. They launched over 1 400 000 of them, and they launched them in recent days, when the truce and ceasefire had already been declared. This was pure cruelty, and I met many children, men and women in Afghanistan in the emergency hospitals, with mutilated bodies; there are thousands of children in the world mutilated because they played with fragments of cluster bombs, attracted by the coloured objects.
In Dublin, 109 countries undertook, after 10 days of debate, to sign the prohibition on the deadly weapons, to provide assistance to victims and to provide financial help to the areas involved, but the agreement also stipulates that all the arsenals must be destroyed within eight years. They will certainly not do this unless there is strong pressure from all the signatory countries of the United Nations and the countries which are responsible for crimes against civilian populations countries such as Israel, the United States, Russia, China, India and Pakistan, which did not go to Dublin and which have refused to ban cluster munitions.
Robert Gates, Defence secretary, has attempted to explain US resistance: cluster munitions are an effective weapon against many different objectives. The dead in Iraq, in Afghanistan and in the former Yugoslavia have certainly tested this. Once again, Europe is showing its sensibilities, with the 22 countries that have signed and acceded to the Dublin Convention, but concrete action is needed.
On 2 and 3 December, the treaty will be officially signed in Oslo, but it will have to be ratified. We must do so quickly and block any attempt to get round the treaty, and I believe that the Council will really have to lay down effective political and financial instruments to ensure that the treaty is implemented and that there are no more deaths of this kind, namely deaths caused by weapons of destruction.
Mr President, ladies and gentlemen, this is just a point of information for the Presidency of the Council, if you, as current President, can pass it on to your predecessor: Earlier it was said that here, in this Chamber, there are three people who were born on the same day as Neil Armstrong. In fact, a European astronaut of Italian origin was a Member of this Parliament between 1994 and 1999; and during this legislature, there is also a European astronaut in this Parliament, again an Italian.
In any case, coming back to cluster munitions, on behalf of my group, I joined the initiative on this subject because I believe it to be a matter that goes to the heart of civilisation and humanity. My fellow Member was minister of defence in one of the Member States, and I also come from the military world. I believe this plan to ban cluster munitions globally to be a matter, as I was saying, that goes to the heart of civilisation and humanity.
Why is this? It is because civilisation and humanity are two of the many constituent principles of the European Union; they form part of the foundation of our treaties and I therefore believe that we must not merely take this matter as a starting point, but we must make it our serious business to consider what the EU's attitude ought to be as a whole with regard to munitions of this type.
What these weapons and munitions give rise to around the world is, however, clear. In all forms of war, the facts are what they are, but the most serious point is that it does not all finish with the end of the war, but continues afterwards because the land is contaminated, and continues to be so. Unfortunately, another point is that war also takes place in countries that certainly do not have a very advanced level of civilisation, and therefore there remains that readiness, including at the local level, to use objects found on the land and which are then the cause of the majority of disfigurements that happen in childhood to young people. Many films have been submitted to us and continue to be sent to us from around the world showing the results of using these weapons.
I therefore call upon the Council, on behalf of my group, and upon the European Parliament, to persist with this issue. I hope that all this work will translate into the ratification of this convention which I believe is one of the most important aspects, in fact, of civilisation and humanity that the European Union can act upon.
Mr President, honourable Members, Mrs Beer, Mrs Gomes, Mrs Neyts-Uyttebroeck, whom I thank personally for her kind wishes, Mrs Morgantini, Mr Kristovskis and Mr Zappalà, you are all profoundly correct: as Mr Zappalà said, it is a question of civilisation and humanity.
All Member States of the European Union share the humanitarian concerns raised by cluster munitions. The European Union supports the adoption of an international instrument prohibiting cluster munitions, which cause unacceptable harm to civilian populations. It was for this reason that all the Member States of the European Union attended the conference in Dublin, either as stakeholders - like the large majority of Member States - or as observers. It is, of course, the European Union that is the stakeholder; that is what one must understand from this rather complicated phrase.
With regard to the decision to sign or ratify, this is a sovereign decision that falls upon each Member State, but like Mrs Neyts-Uyttebroeck, I regret that they will not all have signed by this December.
The vast majority of Member States of the Union have announced their intention to sign the convention in the coming weeks, I would like to point this out and say that Mrs Morgantini is right; we need to take practical steps before the convention enters into force. In this spirit, France, the country that I know the best, decided, in May 2008, to withdraw from service 90% of its stock of cluster munitions, without delay.
As you know, however, a number of Member States have yet to take such a decision. As far as the French Presidency is concerned, it announced in May, following the Dublin Conference, that it will sign the convention in early December. The Presidency wishes to draw the attention of all Members to the on-going negotiations on cluster munitions within the context of the Convention on Certain Conventional Weapons (CCW) which is the only convention that the largest military powers - the United States, Russia, China and India, or countries such as Georgia - agree to participate in, which is not the case for the Oslo convention. I would point out that these countries have not expressed an intention to sign this convention.
All Member States of the European Union are party to this convention and are calling for the adoption of a protocol on cluster munitions. It is also through commitments made in this arena, and Mr Kristovskis is entirely right to emphasise this, that it will be possible to achieve changes on the ground. Furthermore, the deaths caused by cluster munitions, such as we have seen in Georgia, could be avoided in the future if the negotiations taken within the framework of this universal convention are successful.
Honourable Members, as you can see, cluster munitions are an issue that presses the European Union to act, and it must continue to press at an international level for the adoption of a universal instrument. It is, in any case, with this aim in mind that the French Presidency is going to great lengths to convince all its partners, and will continue to do so.
on behalf of the PPE-DE Group. - Mr President, I am no pacifist - anybody in this Chamber who knows me well would say that - but there is much about warfare and the arms trade which we must regret. Cluster munitions to me are one of the most horrible ways of waging war which should always, of course, only occur as a very last resort.
There is much evidence to suggest that these weapons disproportionately affect civilian populations, who must be protected above all in international law. Cluster bombs can fall across a huge area and remain unexploded for very long periods of time, posing a lethal threat to civilians who could be killed or maimed long after a conflict has ended.
They are also costly to locate and remove and cannot be formally mapped in the same way that a minefield can. Sometimes children have picked these things up, thinking of them as toys, and losing limbs or perhaps even their lives as a result. As a father of very young children myself, few things could be more horrendous to think about.
If we are serious about creating a European Union of common values and sharing those values with the world, we must take a common position to promote an eventual ban on these terrifying and terrible arms, which are very blunt in their effect on the battlefield.
We must also use all diplomatic means at our disposal to persuade others to do the same. We, as the European Parliament, can rightly be proud of what we have done to try to rid the world of the scourge of anti-personnel land mines. We must approach this issue of cluster bombs with equal vigour and commitment, in order to build a better, more humane world and not see innocent civilians suffer in the aftermath of armed conflict.
on behalf of the PSE Group. - Mr President, today we are appealing to the EU countries who are not currently planning to sign the Convention against cluster munitions to do so. Cyprus, Estonia, Finland, Greece, Poland, Romania, Slovakia and Slovenia, alongside EU aspirants Serbia and Turkey, please join the other EU countries and more than a hundred states worldwide in signing this Convention.
For whom are we making this appeal? For Suraj Ghulam Habib of Herat in Afghanistan who, when six years old, lost both his legs when he found a cluster bomb he thought was a kind of food. He now finds it almost impossible to get to school or to play with his friends from within his wheelchair. For Mrs Chanhthava of Sepone District in Laos, who lost a leg and damaged her sight after she accidentally struck a cluster bomb while working to gather food for her family in the rice fields. She now has to send her daughter out to the same dangerous fields to collect the rice. For the 13-year-old Georgian boy, Beka Giorgishvili, who, this year, whilst at a friend's house, became one of the newest victims as he was helping to pump up his friend's new bicycle tyre. Beka lost part of his skull and shrapnel remains inside.
It is hypocrisy for EU countries to condemn Russian aggression in Georgia, yet fail to condemn the means of that aggression, which causes excessive harm to civilians wherever cluster munitions are used. It is also a hollow excuse for countries to seek to justify stockpiling cluster bombs as part of adhering to the landmines ban, when cluster munitions are equally deadly and have caused even greater humanitarian damage in the world.
My own Member State, the UK, has already started the destruction of some 30 million explosives, changed its export control regulations and directly contributed to the clearing of ordnance, including cluster munitions in Georgia. Europe is where these weapons were first used by German and Soviet forces in the Second World War, Europe currently stockpiles an estimated one billion bomblets, and it is Europe which should take the lead in the world in securing their obliteration.
on behalf of the ALDE Group. - Mr President, as many people have said, civilians, many of them children, are indiscriminately killed or injured by cluster bombs every day. Many of those child victims are disabled by cluster munitions and have to live with that disability for the rest of their lives. Yet the shocking fact is that cluster munitions are stockpiled in over 15 EU Member States. Horrifyingly, there is evidence that at least seven EU Member States are still producing these weapons. In my view, these countries, as well as those that have used them - including the UK, my country - have blood on their hands.
Banning the production, transfer and stockpiling of cluster munitions will save many lives. This Convention will also ensure the provision of much needed resources, such as medical care and rehabilitation to aid victims of cluster bombs. I urge all EU Member States to sign and ratify this Convention and not to try to redefine what we mean by cluster munitions so as to wriggle out of their responsibilities, as certain Member States are trying to do.
Mr President, I strongly support the proposal requesting that the Convention to ban cluster bombs be implemented from the end of this year onwards.
All of the governments which implement the Oslo Declaration of 2007 are willing to draft a legal document before the end of 2008 that would stop the use of cluster bombs; and that would put a system in place to encourage cooperation and help for those who fled from these kinds of attacks until now and that would destroy any stocks of cluster bombs still in existence.
I am very proud that it was in Ireland - in Dublin in my own country - that the settlement under this Treaty was reached during an international convention that took place there earlier this year. All those who took part were very clear about what they wanted to achieve at this convention - that cluster bombs would be banned from now on. And, just as my colleagues have already asked in the House today, I would ask that the other countries which have not signed it yet would sign it now.
We must put an end to these terrible weapons once and for all.
Mr President, ladies and gentlemen, it is an excellent thing that the Convention on Cluster Munitions has been introduced. It is very important that all the EU countries join the Convention, including Finland, Greece and Poland, otherwise, we will be giving other countries an all too easy excuse to continue using these inhumane weapons.
I greatly regret that my own country, Finland, intends to remain outside the Convention. The justification for this is that cluster munitions have been acquired to take the place of another type of inhumane weapon, the anti-personnel mine. This, however, is like using Beelzebub to cast out the Devil. At the end of the 1990s, when the Finnish government of the time decided to phase out anti-personnel mines, the army did not say it was going to replace them with that other killer of civilians, cluster munitions.
The EU and all the EU countries must now show consistency in their opposition to cluster munitions and also refuse to engage in any military operations in which they are used. As many as 98% of the victims of cluster bombs are said to be civilians. We have well over 20 years of experience with these weapons, showing that they indiscriminately kill civilians, including children. It is now time we put a stop to this.
Mr President, honourable Members, solemnly and seriously, I have to tell you that I was truly proud to participate in the debate that we have just had on cluster munitions and, on behalf of the Presidency, I join all those who have called for the ratification of the convention.
The European Union has already recognised, in 2007, the urgency with which these humanitarian concerns about cluster munitions must be addressed. I know that the Member States of the Union have played an active role both in the Oslo process and within the framework of the Convention on Certain Conventional Weapons. In our view, this Convention on Certain Conventional Weapons and the Oslo process are mutually reinforcing, and it is to the credit of your House, and to those who have taken the floor, to have reminded us of the values that Europeans believe in. We call on all Member States to act for those reasons that you have, better than I, movingly set out during the course of this debate.
I have received two motions for resolutions tabled in accordance with Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday at 12 noon.
Written statements (Rule 142)
in writing. - I urgently call upon all EU Member States to immediately ratify and implement the Convention on Cluster Munitions. Cluster Munitions visit unspeakable and indiscriminate horror on civilian populations worldwide, most recently in the Georgian conflict.
The Convention on Cluster Munitions prohibits the use, production, stockpiling and transfer of Cluster Munitions. The Convention was adopted by 107 states at a conference in Dublin in May this year. However, the Convention will not enter into force until at least 30 states have also ratified it.
It beggars belief that eight EU Member States have no immediate plans to sign the Convention. Thus the EU, the most successful peace project ever, a community founded on the very principles of respect for human rights and the rule of law, fails to endorse the extension of international humanitarian law to ban one of the most insidious anti-civilian weapons in use today.
I call on Cyprus, Estonia, Finland, Greece, Poland, Romania, Slovakia and Slovenia to ratify the Convention on Cluster Munitions without delay and help bring an end to the use of cluster bombs.
in writing. - We should take into account that cluster munitions are one of the most damaging weapons, which do not see a difference between military and civilian targets.
Today, in the 21st century, making war can no longer be led by the idea of ravaging or by the idea of maximum damage. Targeted attacks with a minimum effect on civilians can be the only way to act in a war situation. Therefore using cluster munitions has to be clearly rejected and forbidden.
I call upon the European Union and its Member States first of all to urge other states in the world to sign this convention on 3 December this year. Furthermore I call upon the EU and its Member States to commit ourselves to pursuing the implementation of this convention efficiently and as fast as possible. I also call upon the EU and its Member States not only to tackle the technical parts of the Convention, but to seriously dedicate themselves to helping in the areas where cluster munitions have been used, to assist the societies concerned and to provide effective and tailored help to those civilians affected by the harm caused by cluster munitions.